Exhibit 10.7

 

 

September 23, 2015

 

 

Dear Russell:

 

This letter agreement (“Agreement”) sets forth the agreements and understandings
among you (“you” or “Executive”) and USA Truck, Inc. (the “Company”) regarding
the conclusion of your employment relationship with the Company.

 

1.     Separation. Executive's position as Executive Vice President – Truckload
Operations of the Company, and all other positions with the Company or its
subsidiary (if any), will terminate as of the date hereof (the "Separation
Date"). Executive's signature on this Agreement will function as his resignation
from employment and all positions with the Company and its subsidiary effective
as of the Separation Date. Executive and the Company hereby agree that through
the Separation Date, Executive's existing compensation and benefits will
continue without modification except as set forth herein.

 

2.     Severance Benefits. Subject to the terms of the Executive Severance and
Change in Control Agreement between Executive and the Company, dated July 29,
2015 (the “Severance Agreement”), including, without limitation, Sections 14
through 17 thereof:

 

(a)     Salary Continuation. The Company agrees to pay you, as severance pay,
one-twelfth of your current base salary ($230,625 per year) for a period of
eighteen months from the Separation Date, on or as near as practicable to the
same date in each month as monthly installments of the annual base salary were
made to Executive prior to the Separation Date, in full satisfaction of Section
4(B)(i)(a) of the Severance Agreement.

 

(b)     2015 Bonus. The Company agrees to pay you a lump sum amount of $138,375,
in cash, representing the target amount of short term cash incentive
compensation that would have been awarded to and earned by the Executive under
any incentive compensation plan for the fiscal year in which the Separation Date
occurred, assuming all performance and other vesting criteria were satisfied for
such year, in full satisfaction of Section 4(B)(i)(b) of the Severance
Agreement.

 

(c)     Other. Executive agrees there are no other amounts that are due
Executive under Section 4(B)(i)(c) of the Severance Agreement (including,
without limitation, under any employee welfare, benefit, equity, or long term
incentive plan then in effect to the extent Executive is an eligible
participant), except (i) vacation time and paid time off accrued but not used
through the Separation Date, which the Company and Executive agree that three
(3) weeks of accrued vacation and paid time off is to be paid to Executive in a
lump sum payment, in cash, in full satisfaction thereof, and (ii) any rights to
equity awards as provided in Section 4 of this Agreement.

 

3.     Waiver of Other Severance Benefits. Other than as provided for in this
Agreement, Executive waives any right to severance or any other benefits in
connection with or as a result of the cessation of his employment with the
Company, for any reason, under the Severance Agreement or otherwise, and agrees
that he is only entitled to the payments and other separation benefits provided
in this Agreement. Other than as provided for in this Agreement, Executive
acknowledges that he is not entitled to any future continuing health or other
benefits (except as may be required by applicable law) and waives any rights
other than those required under applicable law.

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Equity Awards. Any outstanding equity awards held by Executive
(including, without limitation, any restricted stock or any stock options) will
be governed by the terms and conditions of the plans and agreements or award
notices under which such equity awards were granted, and nothing in this
Agreement will modify any terms or conditions of such plans and agreements or
award notices. Executive acknowledges that the vesting, forfeiture, exercise,
and other terms and conditions are not modified by this Agreement, and that
Executive is responsible for taking any actions required to gain the benefits
(if any) available under such awards.

 

5.     Restrictive Covenants. Executive acknowledges and agrees that he is bound
by and will maintain ongoing compliance with the restrictive covenants set forth
in the Severance Agreement, including, without limitation, the covenants set
forth in Sections 14, 15, and 16 of the Severance Agreement. Executive agrees
that he will maintain ongoing compliance with the Company’s employee handbook,
Code of Business Conduct and Ethics Policy, and any other policies of the
Company, to the extent applicable to Executive following the Separation Date.

 

6.     Waiver and Release of Claims. In order to receive amounts payable under
Section 2 hereof, Executive must execute a timely and effective release of
claims in the form attached hereto and marked Exhibit A (the "Release of
Claims"), and no amounts will be payable under Section 2 hereof until the
Release of Claims is effective. In addition, Executive must maintain ongoing
compliance with all of his obligations under this Agreement and the Severance
Agreement. The Release of Claims creates legally binding obligations and the
Company therefore advises Executive to consult an attorney before signing it.

 

7.     No Admission of Wrongdoing. The parties agree that nothing in this
Agreement is an admission by any party hereto of any wrongdoing, either in
violation of an applicable law or otherwise, and that nothing in this Agreement
is to be construed as such by any person.

 

8.     Voluntary Agreement. Executive further acknowledges that he understands
this Agreement, the claims he is releasing under the Release of Claims, the
promises and agreements he is making, and the effect of his signing this
Agreement.

 

9.     Return of Company Property. Executive agrees that, not later than the
Separation Date, he will return to the Company all of its property in
Executive’s possession, custody or control, including, without limitation, all
Confidential Information (as defined in the Severance Agreement), keys, access
cards, credit cards, computer hardware (including but not limited to any hard
drives, diskettes, laptop computers and personal data assistants and the
contents thereof, as well as any passwords or codes needed to operate any such
hardware), cellular telephones, computer software, data, materials, papers,
books, files, documents, records, policies, client and customer information and
lists, marketing information and lists, mailing lists, notes and any other
property or information that Executive has or had relating to the Company or its
Affiliates (whether those materials are in paper or electronic form), and
including, but not limited to, any documents containing, summarizing or
describing any Confidential Information.

 

10.     Indemnification. The Company hereby agrees that Executive will continue
to be entitled to all of his respective statutory rights to indemnification,
including, without limitation, indemnification pursuant to the Company's
organizational documents, insurance policies or under applicable law to the same
extent Executive would have had the right to be indemnified absent this
Agreement and the Release.

 

 
2

--------------------------------------------------------------------------------

 

 

11.     IRC Section 409A. You received this Agreement in the current calendar
year. If Section 409A of the Internal Revenue Code of 1986, as amended (the
“IRC”) requires, you will get no pay or benefits in this Agreement until the
next calendar year (even if you sign it sooner), if your maximum time period to
sign it (plus any revocation period) ends in the next calendar year. The
payments under this Agreement are intended, and must be interpreted, to comply
with Section 409A of the IRC, to the maximum extent possible. Any salary
continuation payment in this Agreement is a separate “payment” under Section
409A of the IRC. The Company makes no representation or warranty and shall have
no liability to Executive or any other person if the provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the IRC, but do not satisfy an exemption from, or the conditions of,
Section 409A of the IRC. If for any reason any provision of this Agreement does
not accurately reflect its intended establishment of an exemption from or
compliance with Section 409A of the IRC, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from or compliance with Section 409A of the IRC
and shall be interpreted by the Company in a manner consistent with such intent,
as determined in the discretion of the Company. You are responsible for any tax
penalties imposed on you, not the Company.

 

12.     Governing Law. The parties agree that the Agreement will be interpreted
and governed by the laws of the state of Arkansas without regard to principles
of comity or conflict of law provisions of any jurisdiction.

 

13.     Modification. The parties hereto agree that this Agreement may not be
modified, altered or changed except by a written agreement signed by the parties
hereto.

 

14.     Entire Agreement. The parties acknowledge that this Agreement, together
with the Severance Agreement, constitute the entire agreement between them
regarding Executive’s separation, superseding all prior written and oral
agreements regarding such topic, including, without limitation, that certain
letter agreement between you and the Company dated July 29, 2015; provided,
however, that this Agreement will not constitute a waiver by the Company of any
right they now have or may now have under any agreement imposing obligations on
you with respect to confidentiality, non-competition, non-solicitation of
employees, customers, vendors or independent contractors or like obligations.
Executive acknowledges and agrees that he has waived any termination and notice
provisions contained in Section 5 of the Severance Agreement.

 

15.     Invalidity of Provisions/Severability. If any portion or provision of
this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, will not be affected thereby,
and each portion and provision of this Agreement will be valid and enforceable
to the fullest extent permitted by law.

 

16.     No Reliance; Taxes. The parties have not relied on any representations,
promises or agreements of any kind made to them in connection with this
Agreement, except for those set forth in this Agreement. Any payments made to
Executive under this Agreement will be reduced by the full amount legally
required to be withheld for federal, state or local tax purposes by the Company.

 

17.     Notices. Any notices to be given hereunder by either party hereto to the
other may be effected either by (a) personal delivery in writing, (b) facsimile
or (c) mail, registered or certified, postage prepaid, with return receipt
requested.  Mailed or faxed notices will be addressed or faxed as follows:

 

 

If to the Company:

USA Truck, Inc.

   

3200 Industrial Park Road

   

Van Buren, Arkansas 72956

   

Attn: Chief Executive Officer

   

Facsimile: (479) 471-2526

  

 
3 

--------------------------------------------------------------------------------

 

 

 

If to Executive:

Mr. Russell A. Overla

   

____________________

   

____________________

   

Email: _______________________

     

 

18.     Execution; Binding Effect. This Agreement may be executed in any number
of counterparts, each of which will be deemed to be an original as against any
party whose signature appears thereon, and all of which will together constitute
one instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic format (e.g., “pdf” or “tif”) will be
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement will be binding upon and inure to the benefit of the Company, its
Affiliates, and their successors and assigns and will be binding upon Executive
and your heirs and personal representatives.

 

[Signature Page Follows]

 

 
4 

--------------------------------------------------------------------------------

 

 

 

Sincerely,

 

/s/ Thomas M. Glaser

 

Thomas M. Glaser

President and Chief Executive Officer

USA Truck, Inc.

 

 

 

AGREED AND ACCEPTED effective the 24th day of September, 2015.

 

 

/s/ Russell A. Overla

Russell A. Overla

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

General Release

 

FOR AND IN CONSIDERATION OF the compensation pursuant to a Payment Trigger to be
provided me in connection with the termination of my engagement with USA Truck,
Inc. (“Company”), as that term is defined in that certain Executive Severance
and Change in Control Agreement between Company and me, dated as of July 29,
2015 (the “Agreement”), which are conditioned on my signing this General Release
and to which I am not otherwise entitled, I, on my own behalf and on behalf of
my heirs, executors, administrators, beneficiaries, representatives, and
assigns, and all others connected with or claiming through me, hereby release
and forever discharge Company, each of its affiliates, and all of their
respective past, present, and future officers, directors, trustees,
shareholders, employees, agents, general and limited partners, members,
managers, joint venturers, representatives, successors, and assigns, and all
others connected with any of them, both individually and in their official
capacities, from any and all causes of action, rights, or claims of any type or
description, known or unknown, which I have had in the past, now have, or might
now have, through the date of my signing of this General Release, in any way
resulting from, arising out of, or connected with my engagement with Company or
the termination of that engagement or pursuant to any federal, state or local
law, regulation, or other requirement, including if deemed to be an employee of
Company (including without limitation Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
and the fair employment practices laws of the state or states in which I have
been employed by Company, each as amended from time to time).

 

In signing this General Release, I acknowledge my understanding that I may not
sign it prior to the termination of my engagement with Company, but that I may
consider the terms of this General Release for up to thirty (30) days (or such
longer period as Company may specify) from the date my engagement with Company
terminates. I also acknowledge that I have been advised by Company to seek the
advice of an attorney prior to signing this General Release; that I have had a
full and sufficient time to consider this General Release and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this General Release voluntarily
and with a full understanding of its terms. I understand that I have seven (7)
days following my execution of this General Release to revoke this General
Release and that this General Release will not be effective until the eighth day
after I execute and do not revoke this General Release.

 

I hereby acknowledge and reaffirm my continuing obligations to the Company under
the Agreement, in particular as the Agreement relates to certain restrictive
covenants, which was signed in connection with my employment.

 

I further acknowledge that, in signing this General Release, I have not relied
on any promises or representations, expressed or implied, that are not set forth
expressly in the Agreement.

 

[Signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

Intending to be legally bound, I have signed this General Release as of the date
written below.

 

 

Signature: /s/ Russell A. Overla

Russell A. Overla

 

Date Signed: 9-24-2015

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Acknowledgment and Waiver

 

I, Russell A. Overla, hereby acknowledge that I was given 21 days to consider
the foregoing Agreement and voluntarily chose to sign the Agreement prior to the
expiration of the 21-day period.

 

I declare under penalty of perjury under the laws of the United States of
America, that the foregoing is true and correct.

 

EXECUTED this 24th day of September, 2015, at Crawford County, Arkansas.

 

 

/s/ Russell A. Overla

Russell A. Overla